RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 15a0266p.06

                    UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 ABU-ALI ABDUR’RAHMAN,                                  ┐
                               Petitioner-Appellant,    │
                                                        │
                                                        │       No. 13-6126
        v.                                              │
                                                         >
                                                        │
 WAYNE CARPENTER, Warden,                               │
                               Respondent-Appellee.     │
                                                        ┘
                          Appeal from the United States District Court
                       for the Middle District of Tennessee at Nashville.
                  No. 3:96-cv-00380—Todd J. Campbell, Chief District Judge.
                            Decided and Filed: November 4, 2015

             Before: COLE, Chief Judge; SILER and BATCHELDER, Circuit Judges.

                                     _________________

                                    COUNSEL
ON BRIEF: Thomas C. Goldstein, Eric F. Citron, GOLDSTEIN & RUSSELL, P.C.,
Washington, D.C., for Appellant. Andrew C. Coulam, OFFICE OF THE TENNESSEE
ATTORNEY GENERAL, Nashville, Tennessee, for Appellee.

        SILER, J., delivered the opinion of the court in which BATCHELDER, J., joined, and
COLE, C.J., joined in part. COLE, C.J. (pp. 10–20), delivered a separate opinion concurring in
part and dissenting in part.
                                     _________________

                                          OPINION
                                     _________________

       SILER, Circuit Judge. Abu-Ali Abdur’Rahman (formerly known as James Lee Jones), a
Tennessee death-row prisoner, appeals the district court’s judgment denying his Fed. R. Civ. P.
60(b) motion for relief from the 1998 judgment denying his 28 U.S.C. § 2254 habeas corpus




                                               1
No. 13-6126                     Abdur’Rahman v. Carpenter                        Page 2

petition. Abdur’Rahman has also filed a motion to remand. For the reasons stated below, we
AFFIRM the district court’s judgment and DENY the motion to remand.

                     FACTUAL AND PROCEDURAL BACKGROUND

       In 1987, Abdur’Rahman was convicted of first-degree murder, assault with intent to
commit first-degree murder, and armed robbery. He was sentenced to death for the murder
charge and to life imprisonment for the other charges. The Tennessee Supreme Court affirmed
the convictions and sentences. State v. Jones, 789 S.W.2d 545 (Tenn. 1990). Abdur’Rahman
petitioned for post-conviction relief in state court. He alleged, inter alia, ineffective assistance
of counsel at sentencing and prosecutorial misconduct for failing to turn over exculpatory
evidence. The trial and appellate courts denied him relief. See Jones v. State, No. 01C01-9402-
CR-00079, 1995 WL 75427 (Tenn. Crim. App. Feb. 23, 1995). Abdur’Rahman filed his § 2254
petition in 1996. In 1998, the district court granted Abdur’Rahman relief on his claim that trial
counsel performed ineffectively by failing to investigate and present mitigating evidence.
Abdur’Rahman v. Bell, 999 F. Supp. 1073, 1091-1102 (M.D. Tenn. 1998). This court vacated
the district court’s decision, concluding that Abdur’Rahman was not prejudiced by his counsel’s
performance at sentencing. Abdur’Rahman v. Bell, 226 F.3d 696, 708-09, 715 (6th Cir. 2000).

       Abdur’Rahman filed a Rule 60(b) motion in 2001. After procedural rulings by the
district court, this court, and the Supreme Court, we granted Abdur’Rahman a certificate of
appealability with respect to two claims: whether the prosecution violated Abdur’Rahman’s
rights under Brady v. Maryland, 373 U.S. 83 (1963), by withholding his codefendant’s pretrial
statements, and whether the prosecution violated Brady by withholding a police report which
indicated that Abdur’Rahman was mentally disturbed at the time of his arrest. We held that the
prosecution did not violate Brady with respect to the codefendant’s pretrial statements because
Abdur’Rahman knew the content of the statements and knew that the codefendant had met with
the prosecution before trial. Abdur’Rahman v. Colson, 649 F.3d 468, 474-75 (6th Cir. 2011).
Regarding Abdur’Rahman’s behavior after he was arrested, we found that trial counsel knew
something happened after his arrest, interviewed the police officer about what happened, and
could have obtained a separate report on the incident. Therefore, the suppression of the report
did not undermine our confidence in Abdur’Rahman’s sentence. Id. at 475-76. Abdur’Rahman
No. 13-6126                      Abdur’Rahman v. Carpenter                         Page 3

also argued that the two Brady claims certified for appeal should have been cumulated with
prosecutorial misconduct or ineffective assistance of counsel claims from his habeas petition.
We concluded that because Abdur’Rahman had failed to raise a cumulative error claim in state
court he could not raise one for the first time in habeas. Id. at 473. Moreover, review of the
cumulative error arguments was foreclosed because they were not certified for appeal. Id.

       The subject of this appeal is the Rule 60(b) motion Abdur’Rahman filed in March 2013.
He asked the district court to reopen claims he alleged had been found procedurally defaulted,
arguing that in the wake of Martinez v. Ryan, 132 S. Ct. 1309 (2012), “the federal courts have no
interest in enforcing a judgment now shown to be predicated on non-existent procedural
defaults.” The district court directed Abdur’Rahman to state each claim for which he sought
relief from judgment, cite where that claim appears in the Amended Petition, and cite where the
district court dismissed the claim on procedural grounds. Abdur’Rahman responded by stating
that he was presenting two claims: (1) cumulative error affecting his sentencing arising from
prosecutorial misconduct and ineffective assistance of counsel; and (2) an improper jury
instruction regarding accomplice testimony and trial counsel’s and appellate counsel’s failure to
challenge the instruction. The district court concluded that Martinez and Trevino v. Thaler,
133 S. Ct. 1911 (2013), did not apply to cases arising in Tennessee because Tennessee courts
offer a meaningful opportunity to raise claims of ineffective assistance of trial counsel on direct
appeal. However, the district court subsequently granted a certificate of appealability on “the
issue of whether the Respondent’s procedural defenses to certain claims are still viable in light of
the Supreme Court’s decisions in Martinez . . . and Trevino.”

       After the district court issued its certificate of applicability, this court ruled that Martinez
and Trevino are applicable to criminal convictions in Tennessee. See Sutton v. Carpenter,
745 F.3d 787, 789 (6th Cir. 2014). In response to that decision, Abdur’Rahman filed a motion
for remand back to the district court. The motion was subsequently referred to this panel for
consideration along with the merits.

                                   STANDARD OF REVIEW

        This court reviews the denial of a Rule 60(b) motion for an abuse of discretion. See
McGuire v. Warden, Chillicothe Corr. Inst., 738 F.3d 741, 750 (6th Cir. 2013), cert. denied,
No. 13-6126                       Abdur’Rahman v. Carpenter                      Page 4

134 S. Ct. 998 (2014). A movant seeking relief under Rule 60(b)(6) must show “extraordinary
circumstances” justifying the reopening of a final judgment, and such circumstances rarely occur
in habeas cases. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005); Carter v. Anderson, 585 F.3d
1007, 1011 (6th Cir. 2009). “[I]t ‘is well established that a change in decisional law is usually
not, by itself, an “extraordinary circumstance” meriting Rule 60(b)(6) relief.’” Henness v.
Bagley, 766 F.3d 550, 557 (6th Cir. 2014), cert denied, 135 S. Ct. 1708 (2015) (quoting
McGuire, 738 F.3d at 750; see also Stokes v. Williams, 475 F.3d 732, 735 (6th Cir. 2007); Blue
Diamond Coal Co. v. Trs. of UMWA Combined Benefit Fund, 249 F.3d 519, 524 (6th Cir. 2001).

                                       APPLICABLE LAW

          In Martinez, the Supreme Court held that ineffective assistance or lack of collateral
counsel may constitute cause to excuse the procedural default of an ineffective assistance of trial
counsel claim. Martinez, 132 S. Ct. at 1320. “Where, under state law, claims of ineffective
assistance of trial counsel must be raised in an initial-review collateral proceeding, a procedural
default will not bar a federal habeas court from hearing a substantial claim of ineffective
assistance at trial if, in the initial-review collateral proceeding, there was no counsel or counsel
in that proceeding was ineffective.” Id. A substantial claim is one that has some merit and is
debatable among jurists of reason. Id. at 1318-19 (citing Miller-El v. Cockrell, 537 U.S. 322
(2003)). Martinez only permits ineffective assistance of post-conviction counsel to excuse the
default of ineffective assistance of trial counsel claims, and does not extend to “appeals from
initial-review collateral proceedings, second or successive collateral proceedings, and petitions
for discretionary review in a State’s appellate courts.” Martinez, 132 S. Ct. at 1320. Moreover,
Martinez does not apply to excuse the default of a claim of ineffective assistance of appellate
counsel. Hodges v. Colson, 727 F.3d 517, 531 (6th Cir. 2013), cert. denied, 135 S. Ct. 1545
(2015).

          Trevino applied the Martinez exception to Texas “where . . . state procedural framework,
by reason of its design and operation, makes it highly unlikely in a typical case that a defendant
will have a meaningful opportunity to raise a claim of ineffective assistance of trial counsel on
direct appeal.” 133 S. Ct. at 1921.    Because Martinez and Trevino apply in Tennessee,
“ineffective assistance of post-conviction counsel can establish cause to excuse a Tennessee
No. 13-6126                      Abdur’Rahman v. Carpenter                         Page 5

defendant’s procedural default of a substantial claim of ineffective assistance at trial.” Sutton,
745 F.3d at 795-96 (citing Martinez, 132 S. Ct. at 1320). Tennessee’s procedural law makes it
almost impossible for a defendant to present an ineffective assistance of trial counsel claim on
direct appeal, and Tennessee courts have directed defendants to raise such claims on collateral
review. Id. at 792-93.

                                          DISCUSSION

       In light of our decision in Sutton, it is clear that the district court erred when it ruled that
Martinez and Trevino did not apply to a case arising in Tennessee. However, the issue certified
for appeal was whether Martinez and Trevino had an impact on the specific claims raised by
Abdur’Rahman, and we may affirm a district court’s ruling on any ground supported by the
record. United States v. Phillips, 752 F.3d 1047, 1049 (6th Cir. 2014), cert denied, 135 S. Ct.
464 (2014).

       Although Martinez applies to cases arising in Tennessee, it does not apply to the claims
in Abdur’Rahman’s motion. The first claim is not one of ineffective assistance of trial counsel.
The second claim, to the extent it includes a claim of ineffective assistance of trial counsel, was
not defaulted. And even if Martinez did apply, that case was a change in decisional law and does
not constitute an extraordinary circumstance meriting Rule 60(b)(6) relief.             See Henness,
766 F.3d at 557. Nor does Abdur’Rahman point to any other extraordinary circumstances; there
are no newly developed facts since the denial of his habeas petition and previous Rule 60(b)(6)
motion and the Martinez exception is not a change in the constitutional rights of criminal
defendants, see Martinez, 132 S. Ct. at 1318.

                                       I. Cumulative Error

       In earlier litigation, Abdur’Rahman asserted that he was not making a separate claim of
cumulative error. Abdur’Rahman, 999 F. Supp. at 1083 n.10. In his most recent appeal,
Abdur’Rahman argued as he does now that his individual Brady claims should be cumulated
with prosecutorial misconduct or ineffective assistance of counsel claims from his § 2254
petition. This court held that he had procedurally defaulted his cumulative error claim by failing
to raise it on direct appeal or in post-conviction proceedings and that it was not certified for
No. 13-6126                      Abdur’Rahman v. Carpenter                         Page 6

appeal.      Abdur’Rahman, 649 F.3d at 472-73.           Martinez does not provide grounds for
Abdur’Rahman to excuse the default of his cumulative error claim because the Supreme Court
limited its ruling to the default of substantial claims of ineffective assistance of trial counsel. See
Trevino, 133 S. Ct. at 1918; Martinez, 132 S. Ct. at 1320. Abdur’Rahman argues that his direct
appeal counsel were ineffective for failing to preserve his cumulative error claim. But Martinez
does not apply to claims of ineffective assistance of appellate counsel. See Martinez, 132 S. Ct.
at 1320; Hodges, 727 F.3d at 531.

          Even if we were to dissect the cumulative error claim and separately analyze
Abdur’Rahman’s underlying claims of Brady violations and prosecutorial misconduct, Martinez
would not apply to those claims because the Court limited Martinez to claims of ineffective
assistance of trial counsel that were procedurally defaulted by lack of or ineffective assistance of
post-conviction counsel. Martinez, 132 S. Ct. at 1320; see also Hunton v. Sinclair, 732 F.3d
1124, 1126-27 (9th Cir. 2013) (refusing to extend Martinez to a Brady claim defaulted by state
post-conviction counsel), cert. denied, 134 S. Ct. 1771 (2014). Moreover, even if Martinez
applied to these types of claims, it would not apply here because, as we explain below,
Abdur’Rahman did not default them.

          In his Rule 60(b) motion, Abdur’Rahman listed seven instances of prosecutorial
misconduct that he claimed contributed to his cumulative error claim. First, he alleged that the
prosecution withheld the transcript of Abdur’Rahman’s 1972 murder trial, which he claimed
could have established that he had been mentally ill since that time and that he killed the victim
in that case because of the victim’s homosexual advances rather than a drug turf war. We
reviewed the claim on its merits and found no Brady violation. Abdur’Rahman, 649 F.3d at 478.
Second, Abdur’Rahman charged that the prosecutor withheld a report by Detective Mark
Garafola about Abdur’Rahman’s behavior on the day of his arrest, which Abdur’Rahman
claimed would have shown he was mentally disturbed. We again found no Brady violation. Id.
at 476-78.

          Third, Abdur’Rahman alleged that the prosecution withheld evidence from a pre-trial
statement by a co-defendant that the murder was orchestrated by the South East Gospel Ministry
(SEGM). We found no Brady violation because Abdur’Rahman knew that the co-defendant had
No. 13-6126                     Abdur’Rahman v. Carpenter                       Page 7

talked to the prosecutor about the SEGM and Abdur’Rahman testified similarly at trial. Id. at
473-75.   Fourth, Abdur’Rahman claimed that the prosecutor lied to the trial court about
Abdur’Rahman’s mental illness.      After a series of appeals and remands, the district court
reviewed the claim on the merits and denied it. Abdur’Rahman v. Bell, No. 3:96-0380, 2009 WL
211133, at *16 (M.D. Tenn. Jan. 26, 2009).

       Fifth, Abdur’Rahman alleged that the prosecutor lied to defense counsel about the
1972 conviction. According to Abdur’Rahman, the prosecutor told defense counsel that an FBI
agent could testify that Abdur’Rahman killed the other prisoner as part of a drug turf war and
defense counsel was too intimidated to put on evidence about the crime. The district court
addressed the merits and found that there was no prosecutorial misconduct. Id. at *17. Sixth,
Abdur’Rahman claimed that the prosecutor lied to the jury about Abdur’Rahman’s culpability by
arguing that the defense’s theory that the SEGM orchestrated the killing was “bunk.” The
district court rejected the claim on the merits. Id. at *6-9. Seventh, Abdur’Rahman charged that
the prosecutor showed the jury an indictment against Abdur’Rahman for robbery in violation of a
trial court order. The district court also addressed the merits of this claim. Id. at *18. Martinez
does not apply to claims that were fully adjudicated on the merits in state court because those
claims are, by definition, not procedurally defaulted. Detrich v. Ryan, 740 F.3d 1237, 1246
(9th Cir. 2013) (en banc), cert. denied, 134 S. Ct. 2662 (2014); see also Dansby v. Hobbs,
766 F.3d 809, 840 (8th Cir. 2014) (holding that Martinez did not apply to ineffective assistance
of counsel sub-claims that were not defaulted by post-conviction counsel), cert. denied, __ S. Ct.
(2015); Lambrix v. Sec’y, Fla. Dep’t of Corr., 756 F.3d 1246, 1260-61 (11th Cir.) (holding that
Martinez did not apply to case where ineffective assistance of trial counsel claims were reviewed
on the merits in a § 2254 proceeding), cert. denied, 135 S. Ct. 64 (2014); Schad v. Ryan,
732 F.3d 963, 966-67 (9th Cir.) (affirming denial of Rule 60(b) relief because petitioner’s “new”
claim of ineffective assistance of trial counsel involved the same allegation as his original
ineffectiveness claim), cert. denied, 134 S. Ct. 417 (2013).          Because the prosecutorial
misconduct and Brady claims were decided on the merits and not procedurally defaulted,
Martinez does not apply.
No. 13-6126                    Abdur’Rahman v. Carpenter                      Page 8

       Abdur’Rahman also argues that his trial counsel failed to investigate and present
mitigating evidence. The state court found that Abdur’Rahman’s counsel’s performance was
deficient but that he had not shown prejudice. Jones, 1995 WL 75427, at *2. We agreed.
Abdur’Rahman, 226 F.3d at 708. Martinez does not apply to claims that were fully adjudicated
on the merits in state court. See Martinez, 132 S. Ct. at 1320; Dansby, 766 F.3d at 840; Lambrix,
756 F.3d at 1260-61; Detrich, 740 F.3d at 1246; Schad, 732 F.3d at 966-67. Accordingly,
Abdur’Rahman cannot relitigate this claim, and the viability of the Warden’s procedural
defenses is unaffected by Martinez and Trevino.

              II. Improper Jury Instruction Regarding Accomplice Testimony

       Martinez is also inapplicable to Abdur’Rahman’s claims that the trial court failed to
instruct the jury that it could not convict Abdur’Rahman unless there was evidence to
corroborate his accomplice’s testimony, and that trial and appellate counsel were ineffective for
failing to raise this issue. Martinez applies only to claims of ineffective assistance of trial
counsel, not trial errors or claims of ineffective assistance of appellate counsel. See Martinez,
132 S. Ct. at 1320; Dansby, 766 F.3d at 833; Hodges, 727 F.3d at 531; Banks v. Workman,
692 F.3d 1133, 1148 (10th Cir. 2012); Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Cir. 2012).
This disposes of the first and third components of Abdur’Rahman’s argument.

       Abdur’Rahman does not show, nor do the district court decisions reflect, whether he
procedurally defaulted the ineffective assistance of trial counsel component of this claim. If he
did not, Martinez would not apply because the claim is not defaulted. See Martinez, 132 S. Ct. at
1320; Dansby, 766 F.3d at 840; Lambrix, 756 F.3d at 1260-61; Detrich, 740 F.3d at 1246; Schad,
732 F.3d at 966-67.

       If, however, he did default the claim, the Martinez exception would not apply because the
underlying claim is not substantial. See Martinez, 132 S. Ct. at 1320. Under Tennessee law, a
conviction cannot be based upon the uncorroborated testimony of an accomplice. State v.
Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994), superseded by statute on other grounds as stated in
State v. Odom, 137 S.W.3d 572, 580-81 (Tenn. 2004). There must be independent evidence,
however slight, from which the jury can infer that the defendant committed the crime. State v.
Gaylor, 862 S.W.2d 546, 552 (Tenn. Crim. App. 1992). A trial court’s failure to give an
No. 13-6126                    Abdur’Rahman v. Carpenter                      Page 9

accomplice instruction can be harmless error if the accomplice’s testimony is corroborated
sufficiently. See State v. Ballinger, 93 S.W.3d 881, 888 (Tenn. Crim. App. 2001), overruled on
other grounds by State v. Collier, 411 S.W.3d 886, 899-900 (Tenn. 2013). Abdur’Rahman’s
codefendant was an accomplice as a matter of law, so the trial court should have instructed the
jury that his testimony had to be corroborated. See State v. Robinson, 239 S.W.3d 211, 227-28
(Tenn. Crim. App. 2006); State v. Perkinson, 867 S.W.2d 1, 7-8 (Tenn. Crim. App. 1992).

       On direct appeal, Abdur’Rahman challenged the sufficiency of the evidence to support
his conviction for first-degree murder. The Tennessee Supreme Court concluded that, although
there was some conflict between the co-defendant’s testimony and that of other prosecution
witnesses, the evidence was sufficient to uphold the conviction.       The surviving victim of
Abdur’Rahman’s attack testified, and there was physical evidence tying him to the crimes.
Jones, 789 S.W.2d at 550.        Because there was sufficient evidence to corroborate the
accomplice’s testimony, any error by the trial court in its jury instructions was harmless. See
Ballinger, 93 S.W.3d at 888. Because Abdur’Rahman was not prejudiced by his trial counsel’s
failure to request a jury instruction about the need for evidence to corroborate his accomplice’s
testimony, the claim he seeks to reopen is not substantial. See Martinez, 132 S. Ct. at 1318-19.
Therefore, the Warden’s procedural defenses to this ineffective-assistance-of-counsel claim are
unaffected by Martinez and Trevino.

       As a change in decisional law, Martinez does not constitute an extraordinary
circumstance meriting Rule 60(b)(6) relief. Henness, 766 F.3d at 557. Moreover, none of
Abdur’Rahman’s claims involve substantial claims of ineffective assistance of trial counsel that
were procedurally defaulted by inadequate post-conviction counsel. Therefore, Martinez does
not apply to the claims in Abdur’Rahman’s Rule 60(b) motion.

                                        CONCLUSION

       For the foregoing reasons, the district court’s judgment is AFFIRMED, and the motion
to remand is DENIED.
No. 13-6126                         Abdur’Rahman v. Carpenter                           Page 10

                 _____________________________________________________

                     CONCURRING IN PART AND DISSENTING IN PART
                 _____________________________________________________

        COLE, Chief Judge, concurring in part and dissenting in part. As an initial matter, I
concur with the majority in its conclusion that the district court clearly erred in dismissing
Abdur’Rahman’s Rule 60(b) motion on the basis that Martinez v. Ryan, 132 S. Ct. 1309 (2012),
and Trevino v. Thaler, 133 S. Ct. 1911 (2013), do not apply to cases arising in Tennessee. Maj.
Op. at 5. Our decision in Sutton v. Carpenter, 745 F.3d 787 (6th Cir. 2014), squarely determines
this issue. As this is the only question before us, I would remand on that issue alone, without
reaching the merits of Abdur’Rahman’s claims.

        However, the majority goes on to consider the merits of Abdur’Rahman’s Rule 60(b)
motion, including (1) whether that motion should be granted, (2) whether Abdur’Rahman’s
claims qualify under the Martinez/Trevino exceptions, and (3) whether Abdur’Rahman could be
successful on his claims. These issues are not properly before this court, nor were they actually
presented to this court.1 Because I disagree with the majority’s conclusions on each of these
issues, I dissent.

                                      I. Limited Issue on Appeal

        In response to Abdur’Rahman’s initial habeas petition, the Warden “argue[d] that the
Court should not reach the merits of several of [Abdur’Rahman’s] claims because
[Abdur’Rahman] failed to raise those claims in state court, and has, therefore, procedurally
defaulted those claims.” Abdur’Rahman v. Bell, 999 F. Supp. 1073, 1079 (M.D. Tenn. 1998)
aff’d in part, vacated in part on other grounds, 226 F.3d 696 (6th Cir. 2000).                     In 2013,
Abdur’Rahman filed a Rule 60(b) motion arguing that, in light of Martinez/Trevino, certain of
his claims were no longer procedurally defaulted. The district court dismissed, finding that
Abdur’Rahman’s “request to reconsider his claims, under Rule 60 or otherwise, should be denied
because the Martinez/Trevino decisions do not apply to reverse the findings of procedural
default.” Rahman v. Carpenter, No. 3:96-0380, 2013 WL 3865071, at *3 (M.D. Tenn. July 25,
        1
          To the extent the Warden raises these issues in opposition to Abdur’Rahman’s motion for remand, they
are not proper and cannot be considered in this context. See Dkt. 38; see also Abdur’Rahman’s Reply, Dkt. 39.
No. 13-6126                      Abdur’Rahman v. Carpenter                     Page 11

2013). This decision was based solely on the fact that the district court did not believe Martinez
and Trevino applied to the Tennessee courts:

       Unlike defendants in Texas, defendants in Tennessee are not faced with a system
       in which it is “highly unlikely” they will have “a meaningful opportunity” to raise
       a claim of ineffective assistance of trial counsel during the direct appeal process.
       As the cases cited above indicate, procedural rules allow Tennessee defendants
       such a meaningful opportunity through the motion for new trial and evidentiary
       hearing mechanism. That most defendants choose to defer raising such a claim
       until the post-conviction process does not mean that raising the claim on direct
       appeal is “virtually impossible” as was the case in Trevino.

Id. at *6. The district court did not consider the merits of Abdur’Rahman’s claims or even
whether the particular claims asserted would be sufficient if Martinez/Trevino applied. See id. at
*3–6. Neither should we decide these issues.

       We may not conduct appellate review of an order unless there exists a “certificate of
appealability [to] indicate which specific issue or issues satisfy” a “substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)–(3) (emphasis added). Our review is
thus limited to that issue.     While we may “affirm a district court’s ruling on any ground
supported by the record,” we may not review issues not properly before us on appeal. See, e.g.,
id.; 28 U.S.C. §§ 1291, 1331.

       Here, the certificate of appealability is limited to “the issue of whether the Respondent’s
procedural defenses to certain claims are still viable in light of the Supreme Court’s decisions in
Martinez and Trevino.” (R. 377 (emphasis added).) Based on our decision in Sutton, the answer
to this question is a simple “no.”      Respondent cannot continue to assert the defense that
Abdur’Rahman’s claims are procedurally barred for failure to present them in state court. See
Maj. Op. at 5 (citing Sutton, 745 F.3d at 795–96) (acknowledging “it is clear that the district
court erred when it ruled that Martinez and Trevino did not apply to a case arising in
Tennessee.”).   I would end our inquiry here and remand to the district court for further
proceedings.
No. 13-6126                        Abdur’Rahman v. Carpenter                    Page 12

                II. Whether Petitioner’s Rule 60(b) Motion Should Be Granted

        We have previously held that “Martinez was a change in decisional law and does not
constitute an extraordinary circumstance meriting Rule 60(b)(6) relief.”           Maj. Op. at 5.
However, Abdur’Rahman did not limit his motion to relief under subsection (6). (See Mot., R.
351, PageID 383.)        Instead, the district court should review Abdur’Rahman’s motion to
determine whether it meets the requirements under any of the permissible grounds for relief.
Fed. R. Civ. P. 60(b). For example, the court’s refusal to decide Abdur’Rahman’s claims on the
merits, despite their procedural default, could be considered a “mistake” under Rule 60(b)(1).
See Bell, 493 F.3d at 741 (holding the motion was more appropriately analyzed under Rule
60(b)(1), because the district court made a mistake when it determined that Abdur’Rahman’s
claim was not exhausted in state court) (opinion vacated by en banc).

        Even if Abdur’Rahman’s motion did rest on subsection (6), “[t]he decision to grant Rule
60(b)(6) relief is a case-by-case inquiry that requires the trial court to intensively balance
numerous factors, including the competing policies of the finality of judgments and the incessant
command of the court’s conscience that justice be done in light of all the facts.” E.g., McGuire
v. Warden, Chillicothe Corr. Inst., 738 F.3d 741, 750 (6th Cir. 2013) (citations omitted)
(emphasis added); accord Order, R. 312, PageID 15 (6th Cir. Jan. 18, 2008) (finding
Abdur’Rahman’s 2001 Rule 60(b) motion was timely and remanding to district court “for a
determination of whether the motion should be granted.”) (Siler, J.). As we have previously
held, this decision is best left in the hands of the district court.

                    III. Whether the Motion Raises Martinez/Trevino Claims

A. The District Court should determine this question

        Similarly, the district court should determine, in the first instance, whether
Abdur’Rahman’s claims qualify under Martinez/Trevino. Notably, the two principal Supreme
Court cases at issue were remanded to the district court. See Martinez, 132 S. Ct. at 1321, on
remand, 680 F.3d 1160, 1160 (9th Cir. 2012) (“The district court properly applied the law as it
stood at the time of Martinez’s petition. However . . . the Supreme Court changed the law.
Therefore, the district court’s denial of Martinez’s petition for habeas corpus on the basis that his
No. 13-6126                     Abdur’Rahman v. Carpenter                       Page 13

claim was procedurally defaulted is REVERSED, and the matter is REMANDED for
proceedings consistent with the Supreme Court’s opinion.”); Trevino, 133 S. Ct. at 1921, on
remand, 740 F.3d 378, 378 (5th Cir. 2014) (“[W]e remand to the district court for full
reconsideration of the Petitioner’s ineffective assistance of counsel claim in accordance with
both Trevino and Martinez.”). These courts recognized that the district court is best suited to
conduct an initial review of the merits of previously procedurally defaulted ineffective-
assistance-of-trial and post-conviction counsel claims.

       In a similar case, our court recognized that the district court is best suited to make these
kinds of determinations under Martinez/Trevino.

       [Petitioner] maintains that, by granting a COA, we have already determined that
       [Petitioner’s] IATC claims are “substantial,” and therefore, we should remand
       with direction for the district court to determine solely whether prejudice exists so
       as to excuse his procedural default. . . . We disagree. First, Sutton held that:
       “ineffective assistance of post-conviction counsel can”—but does not by the mere
       fact of being raised—“establish cause to excuse a Tennessee defendant’s
       procedural default of a substantial claim of ineffective assistance at trial.”
745 F.3d at 795–96 (emphasis added). Moreover, in Martinez, the Supreme Court
       remanded the case, directing the lower court to determine: (1) “whether [the
       petitioner’s] attorney in his first collateral proceeding was ineffective”;
       (2) whether his claim of IATC was “substantial”; and (3) whether the petitioner
       was prejudiced. 132 S. Ct. at 1321; Schriro, 2012 WL 5936566, at *1–2 (noting
       the requirements on remand). The Court in Trevino provided similar guidance,
       indicating: “we do not decide here whether Trevino’s claim of ineffective
       assistance of trial counsel is substantial or whether Trevino’s initial state habeas
       attorney was ineffective.” 133 S. Ct. at 1921. The Court left those issues and
       merit issues “to be determined on remand.” Id. We follow suit.

Atkins v. Holloway, 792 F.3d 654, 660–61 (6th Cir. 2015) (Siler, J.). We reached a similar
conclusion in another case:

       In Trevino itself, the district court had alternatively ruled that the IATC claims
       failed to demonstrate the necessary prejudice. This merits ruling did not deter the
       Supreme Court from using Trevino as a vehicle for promulgating an expansion of
       the procedural default exception created by Martinez. And on remand from the
       Supreme Court, the Fifth Circuit did not reaffirm the district court based on the
       alternative merits ruling, but instead remanded the whole matter back to the
       district court for “full reconsideration of the Petitioner’s ineffective assistance of
       counsel claim.” [Petitioner] has thus far been unable to obtain an evidentiary
       hearing on his IATC claims in either state post-conviction proceedings or federal
No. 13-6126                      Abdur’Rahman v. Carpenter                      Page 14

       habeas proceedings. This absence of factual development (which nullifies a key
       advantage of bringing such IATC claims in collateral proceedings) hamstrings
       this court’s ability to determine whether “there is a reasonable probability that,
       but for counsel’s unprofessional errors, the result of the proceeding would have
       been different.” We therefore remand this matter back to the district court for a
       “full reconsideration” of the four IATC claims that were not previously presented
       to the Kentucky courts in collateral proceedings and consideration of whether to
       conduct an evidentiary hearing. This reconsideration would first address whether
       [Petitioner] can demonstrate (1) the absence or ineffective assistance of his post-
       conviction counsel and (2) the “substantial” nature of his underlying IATC
       claims. If Woolbright can demonstrate these two elements and therefore establish
       cause to excuse his procedural default, the district court can then reconsider
       whether Woolbright can establish prejudice from the alleged ineffective
       assistance of trial counsel.

Woolbright v. Crews, 791 F.3d 628, 637 (6th Cir. 2015) (Siler, J.). Likewise, other cases have
recognized that the district court is best suited to determine, in the first instance, whether a
petitioner has established cause to excuse a procedural default. See, e.g., Leberry v. Howerton,
583 F. App’x 497, 498 (6th Cir. 2014), as corrected (Nov. 6, 2014) (Cole, C.J.) (unpub.)
(“[Petitioner] can establish cause, but the district court did not determine if [petitioner] could
demonstrate prejudice to overcome his procedural default. Therefore, we reverse and remand
this issue to the district court to consider whether [petitioner] can establish prejudice.”); Grimes
v. Superintendent Graterford SCI, No. 14-1146, 2015 WL 4461824, at *2 (3d Cir. July 22, 2015)
(reversing district court’s dismissal of ineffective-assistance-of-trial-counsel claims as
procedurally defaulted and remanding for an evidentiary hearing); Butler v. Stephens, No. 09-
70003, 2015 WL 5235206, at *17 (5th Cir. Sept. 9, 2015) (“[W]e conclude that the trial court
should, in the first instance, be allowed to apply Martinez in accordance with Trevino to
determine whether [petitioner] can demonstrate cause for his procedural default and whether his
claims have some merit under Martinez.”).

       Further, the question at this stage should be limited to whether there is cause to excuse
the procedural default of certain claims, not whether Abdur’Rahman can ultimately succeed on
his claim that trial counsel was ineffective:

       “Cause,” however, is not synonymous with “a ground for relief.” A finding of
       cause and prejudice does not entitle the prisoner to habeas relief. It merely allows
       a federal court to consider the merits of a claim that otherwise would have been
       procedurally defaulted.
No. 13-6126                       Abdur’Rahman v. Carpenter                       Page 15

Martinez, 132 S. Ct. at 1320. Whether Abdur’Rahman can succeed on the merits of his claims is
best left to the trial court in the first instance, in light of all relevant evidence. As we have done
before, we should “remand[] the whole matter back to the district court for ‘full reconsideration
of the Petitioner’s ineffective assistance of counsel claim.’” See Woolbright, 791 F.3d at 637.

B. Petitioner’s claims are Martinez/Trevino claims

       Having chosen not to remand, we must apply Martinez/Trevino to Abdur’Rahman’s
claims. In Martinez, the Supreme Court determined that “[i]nadequate assistance of counsel at
initial-review-collateral proceedings may establish cause for a prisoner’s procedural default of a
claim of ineffective assistance at trial.” Martinez, 132 S. Ct. at 1315. The Supreme Court
distinguished between a habeas argument that solely relies on post-conviction counsel’s
ineffectiveness versus a habeas argument that post-conviction counsel was ineffective and
defaulted a claim that trial counsel was ineffective:

       In this case, for example, Martinez’s “ground for relief” is his ineffective-
       assistance-of-trial-counsel claim, a claim that AEDPA does not bar. Martinez
       relies on the ineffectiveness of his post-conviction attorney to excuse his failure to
       comply with Arizona’s procedural rules, not as an independent basis for
       overturning his conviction. In short, while § 2254(i) precludes Martinez from
       relying on the ineffectiveness of his post-conviction attorney as a “ground for
       relief,” it does not stop Martinez from using it to establish “cause.”

Id. at 320 (citing Holland v. Florida, 560 U.S. 631, 649–50 (2010) (finding that post-conviction
counsel’s “egregious” and “extraordinary” conduct that time-barred a prisoner’s habeas claims
may equitably toll the statute of limitations for filing a petition for a writ of habeas corpus)).

       In Trevino, the Supreme Court extended its Martinez holding to apply to states in which a
defendant is permitted to raise claims of ineffective assistance of counsel on direct review, but
the structure and design of the state system “make it ‘virtually impossible’ for an ineffective
assistance claim to be presented on direct review.” Trevino, 133 S. Ct. at 1915.

       Thus, to raise a claim for ineffective-assistance-of-trial-counsel in habeas proceedings
under the exceptions set forth in Martinez/Trevino, a petitioner must allege that (1) trial counsel
was ineffective; (2) counsel in the initial-review-collateral proceeding, where the claim should
have been raised, was ineffective under the standards of Strickland v. Washington, 466 U.S. 668
No. 13-6126                             Abdur’Rahman v. Carpenter                                 Page 16

(1984); (3) the claim of ineffective-assistance-of-trial-counsel was procedurally defaulted; and
(4) the underlying ineffective-assistance-of-trial-counsel claim is a substantial one, which is to
say that the prisoner must demonstrate that the claim has some merit—not that the prisoner will
ultimately prevail on his claim. See Martinez, 132 S. Ct. at 1318–19 (citations omitted). Here,
Abdur’Rahman met these requirements.

         1. Petitioner alleges trial counsel was ineffective

         Abdur’Rahman argues that his trial counsel was ineffective in failing to address
cumulative errors2 and correct the accomplice jury instruction. (See Pet’r Statement, R. 367,
PageID 520–23.) This is sufficient to meet the first prong of the Martinez/Trevino test.

         2. Petitioner alleges post-conviction counsel was ineffective

         Martinez does not apply to claims of ineffective assistance of appellate counsel. See
Atkins, 792 F.3d at 661 (holding that ineffectiveness of post-conviction counsel could establish
cause to reopen judgment, but ineffectiveness of post-conviction appellate counsel could not).
However, as evidenced by the briefs in this court and in the filings below, Abdur’Rahman does
not simply claim that his appellate counsel was ineffective—he claims that post-conviction
counsel was ineffective in failing to assert that (1) trial counsel was ineffective and (2) direct
appeal counsel was ineffective.              The applicability of Martinez/Trevino to Abdur’Rahman’s
motion is further augmented by the fact that Abdur’Rahman’s direct appeal counsel was the


         2
          It is unclear, based on the limited record on the motion, whether Abdur’Rahman argues that the
underlying Brady and prosecutorial misconduct claims are also claims for ineffective-assistance-of-trial-counsel.
The motion states “to secure relief under Martinez, Abdur’Rahman must establish . . . post-conviction counsel was
ineffective . . . for failing to otherwise allege that trial or appellate counsel were ineffective for failing to raise the
cumulative error claim.” (Mot., R. 351, PageID 392.) Under Martinez/Trevino, this could be sufficient cause to
excuse the default. However, the motion also states “Abdur’Rahman’s cumulative error claim is not defaulted
because . . . post-conviction counsel was ineffective for failing to present this winning claim during the state post-
conviction process.” (Id. at 392–93.) This would not be sufficient cause under Martinez/Trevino because it relies
solely on errors in post-conviction proceedings. The motion goes on to argue “the totality of the prejudice flowing
both from counsel’s ineffectiveness at sentencing and the prosecution’s misconduct . . . presents not just a
substantial cumulative error claim, but a meritorious one on which he is entitled to habeas relief.” (Id. at 393.) This
statement appears to again equate the prosecutorial misconduct claims and ineffective-assistance-of-counsel claims,
which would suffice under Martinez/Trevino. Further development of the record is required to determine whether
the cumulative error claim is a claim for ineffective-assistance-of-trial-counsel. In considering this very question
before, I concluded these claims were linked: “The Brady violations and Strickland ineffective assistance fed off
each other at trial in a perverse symbiosis that infected the verdict with constitutional error.” Abdur’Rahman v.
Colson, 649 F.3d 468, 483 (6th Cir. 2011) (Cole, J., dissenting).
No. 13-6126                     Abdur’Rahman v. Carpenter                       Page 17

same as his post-conviction counsel. (See, e.g., Supplemental Auth., R. 353, PageID 455.)
Recognizing this, Abdur’Rahman interchangeably refers to appellate counsel’s and post-
conviction counsel’s ineffectiveness as the basis for this motion. (See generally, id.; Mot., R.
351.) Thus, Abdur’Rahman’s arguments regarding “appellate counsel’s ineffectiveness” are one
and the same with his arguments regarding “post-conviction counsel’s ineffectiveness.” These
are the very types of claims to which Martinez and Trevino do apply. This is sufficient to meet
the second prong of the Martinez/Trevino test.

       3. Petitioner’s claims were procedurally defaulted

       Abdur’Rahman alleges the claims in his present motion were procedurally defaulted
because his ineffective post-conviction counsel failed to raise these issues. (Id.) Assuming the
cumulative error claim is a claim for ineffectiveness of trial counsel, it was clearly procedurally
defaulted. This court noted

       Because Abdur’Rahman raised these cumulative error arguments for the first time
       on habeas review, we may not consider them here. . . . Under our own circuit’s
       precedent, however, cumulative error arguments must be raised separately in the
       state court and are subject to procedural default on habeas review.
       Abdur’Rahman failed to raise these cumulative error claims on direct appeal or
       during post-conviction relief in state court. Instead, he only raised a generalized
       cumulative error argument for the first time in his habeas petition. Because we
       are bound by this circuit’s prior precedents, Abdur’Rahman cannot raise either
       cumulative error argument here.

Abdur’Rahman v. Colson, 649 F.3d 468, 472–73 (6th Cir. 2011) (citations omitted).

       Abdur’Rahman’s claim that trial counsel was ineffective for failing to challenge the
accomplice jury instruction was also procedurally defaulted.

       Petitioner next argues that he has exhausted his claim that the trial court erred by
       failing to instruct the jury that accomplice testimony must be corroborated by
       independent evidence. . . . [T]his claim was not fairly presented to the state courts,
       and has not been exhausted. . . . Petitioner has failed to exhaust all the claims to
       which Respondent has asserted a procedural default defense. . . . Thus, because
       Petitioner has no remedy currently available in state court, these claims are
       procedurally defaulted.
No. 13-6126                          Abdur’Rahman v. Carpenter                             Page 18

Bell, 999 F. Supp. at 1081, 1083.3               This is sufficient to meet the third prong of the
Martinez/Trevino test.

        4. Petitioner’s claims are substantial

                 a. Cumulative Error

        Abdur’Rahman seeks to litigate whether the decision in his case would have been
different “given the cumulative error arising from counsel’s ineffective assistance at sentencing
and prosecutorial misconduct.” (E.g., Mot., R. 351, PageID 383 (emphasis added).) The district
court and this court considered the merits of Abdur’Rahman’s individual prosecutorial
misconduct claims and trial counsel’s failure to investigate and present mitigating evidence at
sentencing.      However, Abdur’Rahman’s separate claim of cumulative error was never
adjudicated on the merits and was specifically procedurally defaulted. See Colson, 649 F.3d at
472–73.

        It is important to look closely at the decisions on these individual claims and the
significance of those findings to a cumulative error argument.                   The decisions on most of
Abdur’Rahman’s claimed errors held there was no Brady violation or prosecutorial misconduct
because there was no prejudice—the court did not find in each instance that there was no error.
See, e.g., Rahman v. Bell, No. 3:96-0380, 2009 WL 211133, at *4–6 (M.D. Tenn. Jan. 26, 2009),
aff’d sub nom. Colson, 649 F.3d 468 (6th Cir. 2011) (finding, among other issues,
Abdur’Rahman “failed to establish materiality resulting from the delay in providing the
statement to the defense” and “Petitioner has failed to show that any failure to disclose was
prejudicial to the Petitioner.”) Further, the court specifically found that sentencing counsel was
ineffective, but Abdur’Rahman was not prejudiced. See Abdur’Rahman v. Bell, 226 F.3d 696,
708 (6th Cir. 2000). These findings are critical to a cumulative error argument because “[t]he
cumulative effect of errors that are harmless by themselves can be so prejudicial as to warrant a
new trial.” E.g., United States v. Adams, 722 F.3d 788, 832 (6th Cir. 2013) (emphasis added)

        3
          It is unclear if Abdur’Rahman actually raised this claim in the state court. However, this is irrelevant
because the Martinez/Trevino exception relies on a claim not being presented in state post-conviction proceedings
because post-conviction counsel was ineffective. At the very least, this merits remand for further development of
the record to determine whether this claim was in fact raised and whether it was procedurally defaulted. If post-
conviction counsel was ineffective and failed to bring or exhaust the claim, it is viable under Martinez/Trevino.
No. 13-6126                       Abdur’Rahman v. Carpenter                       Page 19

(citations omitted). Here, where Abdur’Rahman cited several different claims of error which
were decided separately, in several different opinions, by several different courts, it is important
to finally consider these errors together. See, e.g., id. (“Although no one of the six identified
errors may warrant reversal on its own, the cumulative effect of these errors rendered
defendants’ trial fundamentally unfair in violation of their rights to due process.”) (quoting
Walker v. Engle, 703 F.2d 959, 968 (6th Cir. 1983) (“We need not determine whether each of the
alleged errors would, alone, require that we find a deprivation of due process. It is clear that the
cumulative effect of the conduct of the state was to arouse prejudice against the defendant to
such an extent that he was denied fundamental fairness.”); United States v. Parker, 997 F.2d 219,
221 (6th Cir. 1993) (“After examining [the errors] together, however, we are left with the distinct
impression that . . . due process was not satisfied in this case.”)).

        This court previously found that the prosecution withheld several pieces of evidence, but
they were not individually material or prejudicial, and that Abdur’Rahman’s trial counsel’s
performance at sentencing was deficient, but not prejudicial. See, e.g., Bell, 226 F.3d at 707–09.
It is possible, upon further development of the legal arguments, in considering this question for
the first time, that the court could find the cumulative nature of trial counsel’s deficient
performance was in fact prejudicial.        This claim has merit under the fourth prong of the
Martinez/Trevino test.

                b. Accomplice Jury Instruction

        Abdur’Rahman also argues the accomplice jury instruction provides cause to excuse the
procedural default of his ineffectiveness-of-trial-counsel claim. While Martinez does not broadly
apply to trial errors, it does apply if those errors were the result of ineffective-assistance-of-trial
counsel. Abdur’Rahman argues that trial counsel failed to challenge the jury instruction and was
thus ineffective. (Mot., R. 351, PageID 422.) He further argues that post-conviction counsel,
interchangeable with appellate counsel, failed to raise trial counsel’s ineffectiveness in failing to
challenge the improper jury instruction.

        The court has never considered Abdur’Rahman’s argument regarding the accomplice
jury instruction.   While the inquiry into whether sufficient evidence existed to support
Abdur’Rahman’s conviction may have some overlap with the inquiry into whether trial counsel
No. 13-6126                     Abdur’Rahman v. Carpenter                       Page 20

was ineffective in failing to challenge the accomplice jury instruction, it is not the same and
requires a separate analysis. It is possible, upon further development of the legal arguments, that
the failure to raise this issue at trial was prejudicial to Abdur’Rahman, particularly when viewed
in light of other cumulative errors. It is further possible that post-conviction counsel was
ineffective in failing to raise this deficiency of the trial counsel. Consequently, this claim also
has merit under the fourth prong of the Martinez/Trevino test.

                                      IV. CONCLUSION

       For the foregoing reasons, I respectfully concur in part and dissent in part.